286 F.2d 430
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LAUNDRY, CLEANING & LINEN WORKERS UNION, LOCAL 218, LAUNDRY, DRY CLEANING & DYE HOUSEWORKERS INTERNATIONAL UNION, Respondent.
No. 14257.
United States Court of Appeals Sixth Circuit.
December 19, 1960.

Richard J. Scupi, National Labor Relations Board, Washington, D. C., Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Allison W. Brown, Jr., Attorneys, National Labor Relations Board, Washington, D. C., on brief, for petitioner.
Robert L. Mitchell, Atlanta, Ga., for respondent.
Before McALLISTER, Chief Judge, and MARTIN and WEICK, Circuit Judges.

ORDER.

1
This case has been heard and considered upon the petition of the National Labor Relations Board for enforcement of its order, directed against the respondent union;


2
And it appearing from the record in the case that the findings of fact of the National Labor Relations Board are supported by substantial evidence, and that the conclusions of law of the Board upon which its order was based are soundly reasoned;


3
The order of the Labor Board is directed to be enforced in entirety.